internal_revenue_service number release date index number -------------------------------- ----------------------------------------- -------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-119984-08 date date legend legend x ----------------------------------------- ----------------------------- trust ------------------------------- -------------------------------------------------- ---------------------------------- beneficiary ----------------------------- ------------------------------------------ a ----------------------- b ----------------- property1 ------------------------------------------------ ---------------------------------------------------------------- property2 -------------------------------------------------- ----------------------------------------------------------------------- property3 ------------------------------------------------------ ----------------------------------------------------------------------- c ------------- d ----------- e -------------- f ----------- plr-119984-08 n ----------- state ------------- date1 -------------------------- date2 ---------------------- date3 ------------------ date4 -------------------------- date5 ---------------------- year1 ------- year2 ------- dear ---------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code the code the information submitted states that x was incorporated under the laws of state on date1 x elected to be an s_corporation effective date2 x is engaged in managing leasing marketing and acquiring commercial and residential real_estate properties according to the information submitted and representations made by x a established trust on date3 and appointed b as trustee under the terms of the trust agreement a was the income_beneficiary of trust for the duration of a’s life upon a’s death beneficiary would be the income_beneficiary of trust for the duration of beneficiary’s life a died before the date of x’s s_corporation_election on date2 x represents that x and all of its shareholders believed at the time its s_corporation_election was made that trust met the requirements of a qualified_subchapter_s_trust qsst and that trust had made a valid election to be a qsst however x recently discovered that x’s s_corporation_election on date2 was ineffective because b and not beneficiary consented to x’s s_corporation_election trust failed to qualify as a qsst because b and not beneficiary made the qsst election under sec_1361 and trust failed to distribute all of the trust accounting_income to beneficiary annually from date2 to date4 as required under sec_1361 x represents that plr-119984-08 trust otherwise meets the requirements of sec_1361 and that beneficiary consents to the s_corporation_election and qsst election as of date2 x represents that x and x’s shareholders have filed tax returns consistent with x being an s_corporation from date2 x also represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since date2 agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period x further represents that trust meets the requirements to be treated as an electing_small_business_trust esbt within the meaning of sec_1361 as of date5 according to the information submitted and representations made by x x owns property1 property2 and property3 collectively the properties property1 is a residential real_estate property that is leased to tenants property2 and property3 are commercial real_estate properties that are also leased to tenants x through its employees or independent contractors provides certain services with respect to the leasing of the properties these services involve maintaining and repairing the buildings and grounds including cleaning electrical plumbing roof and structural maintenance hvac landscaping security and pest abatement in year1 x collected approximately dollar_figurec in gross rents and incurred approximately dollar_figured in relevant operating_expenses for the properties in year2 x collected approximately dollar_figuree in gross rents and incurred approximately dollar_figuref in relevant operating_expenses for the properties x also represents that x has accumulated_earnings_and_profits rulings requested to the extent that the s_corporation_election of x on date2 was ineffective due to the failure of beneficiary to consent to the s_corporation_election or was terminated due to either the failure of beneficiary to make the qsst election on behalf of trust or the failure of trust to distribute all of the trust accounting_income to beneficiary on an annual basis such ineffectiveness or termination was inadvertent for purposes of sec_1362 for this purpose_trust will be treated as a valid qsst from date2 to date4 in addition trust will be permitted to convert to an esbt effective on date5 the rental income received by x from the properties is not passive_investment_income within the meaning of sec_1362 ruling plr-119984-08 sec_1362 provides that if an election under sec_1362 by a corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective on date2 resulting from the failure of beneficiary as the income_beneficiary of trust to consent to the s_corporation_election under sec_1362 in addition even if x’s s_corporation_election had been effective the election would have terminated from the failure of beneficiary to make the qsst election on behalf of trust under sec_1361 x’s s_corporation_election would also have terminated due to the fact that trust would have ceased being a qsst by failing to distribute all of the trust accounting_income to beneficiary on an annual basis during the period from date2 to date4 as required under sec_1361 we conclude that the ineffective s_corporation_election was inadvertent within the meaning of sec_1362 we also conclude that to the extent that x’s s_corporation_election would have terminated as a result of either of the terminating events described above such termination would have been inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as being an s_corporation beginning on date2 and continuing thereafter provided that x’s s_corporation_election was valid and the election was not otherwise terminated under sec_1362 for reasons not addressed in this letter in addition based solely on the facts and representations made we conclude that trust may convert to an esbt effective as of date5 both the trustee of trust and beneficiary must sign and file the esbt election effective date5 with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the esbt election the following conditions must be met trust must within a reasonable_time distribute dollar_figuren to beneficiary representing the amount that should have been distributed to beneficiary for the period from date2 to date4 as required under sec_1361 to be treated as a valid qsst the shareholders of x must include in their income their plr-119984-08 pro_rata share of separately_stated and nonseparately stated items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 x and each of its shareholders must file any amended returns and make such adjustments that are necessary to properly reflect the reporting of x’s items of s_corporation income and trust and trust’s beneficiary must file any amended returns and make adjustments that are necessary to properly reflect the treatment of trust as an esbt beginning date5 if x or its shareholders fail to meet any of these conditions or treat x as described above this ruling shall be null and void ruling except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2b i of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all of the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed are substantial costs are incurred in the rental business is determined based upon all of the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts submitted and the representations made we conclude that the rental income x receives from the rental of the properties is not passive_investment_income under sec_1362 plr-119984-08 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 or trust’s eligibility to be an esbt under sec_1361 further the passive_investment_income rules of sec_1362 are independent of the passive_activity_loss rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to x’s authorized representatives sincerely melissa c liquerman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
